DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Applicant’s claims are incorrectly numbered.  Claims 22-27 are correct but there are currently 2 claims 28 and 2 claims 32.  For purposes of examination the examiner refers to the following claims with the following numbers:

28(a).	A preform suitable for being blow-molded to form a container, the preform comprising:
a neck portion comprising an opening to an interior of the preform and a support ring;
a body portion comprising a tapered portion that smoothly transitions from the neck portion to a cylindrical portion and an end cap, the body portion comprising a wall thickness suitable for being blow-molded into a desired shape and size of the container;
a finish disposed on the neck portion and configured to threadably receive a cap;
a plurality of internal columns disposed within the opening;
one or more exterior columns disposed around the perimeter of the neck portion; and
a bevel disposed at a beginning of the opening and configured to receive a sealing flange of the cap.

32(a).	The preform of claim 31, wherein the section comprises substantially 144-degrees of the circumference.
32(b).	The preform of claim 30, wherein the at least three threads are spaced uniformly around the circumference of the neck portion.

	The dependencies of claims 28(b)-30 are to claim 27 which is believed to be a type-o.  It is believed that claims 28(b)-30 should depend from claim 28(a) and, for purposes of examination, it has been interpreted that claims 28(b)-30 depend from 28(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-27 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hanan (US 2012/0263902).
Regarding Claim 22, Hanan discloses a preform (preform 30, Fig. 2C) suitable for being blow-molded to form a container (the monolithic arrangement of the 
Regarding Claim 23, Hanan discloses the preform of claim 1, and further discloses: wherein the tapered portion comprises a wall thickness that smoothly transitions from a wall thickness of the neck portion (wall thickness at 46C, Fig. 2C) to a relatively greater wall thickness of the cylindrical portion (wall thickness at 50C, Fig. 2C), the wall thickness of the tapered portion and the wall thickness of the cylindrical portion being suitable for being blow-molded into a predermined shape and size of the container (see para. [0023]).
Regarding Claim 24, Hanan discloses the preform of claim 1, and further discloses: wherein the finish comprises one or more threads configured to rotatably engage with threads disposed within the cap (neck portion 32 is further characterized by the presence of the threads 40 or other closure engagement means that provides away to fasten a cap onto the container, para. [0027]).

Regarding Claim 26, Hanan discloses the preform of claim 3, and further discloses: wherein the one or more threads are spaced uniformly around the circumference of the neck portion (see Fig. 4 showing threads 40 spaces uniformly around the circumference of neck portion 32).
Regarding Claim 27, Hanan discloses the preform of claim 5, and further discloses: wherein adjacent of the one or more threads share an intervening valley configured to allow passage of a thread disposed in the cap (see Fig. 2C showing a valley at 52C adjacent two threads 40; neck portion 32 is further characterized by the presence of the threads 40 or other closure engagement means that provides away to fasten a cap onto the container, para. [0027]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28(a), 28(b), 29-31, 32(a), 32(b) and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 1-15 and 1-11 of s. 10,329,043, 10,118,724 and 10,647,465 respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11, 1-15 and 1-11 of U.S. Patent Nos. 10,329,043, 10,118,724 and 10,647,465 respectively encompass the scope of instant claims 28(a), 28(b), 29-31, 32(a), 32(b) and 33-40.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 11, 2021